Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    “IN ADMIRALTY”

    WORLD FUEL SERVICES EUROPE, LTD.,
    d/b/a World Fuel Services,

             Plaintiff,
    vs.

    MACOIL INTERNATIONAL S.A.,

          Defendant.
    _______________________________________/

                                          COMPLAINT

             COMES NOW, Plaintiff (“WFS”) by and through undersigned counsel to hereby

    file its complaint against Defendant MACOIL INTERNATIONAL S.A. (“MACOIL”) as

    follows:

                             PARTIES, JURISDICTION AND VENUE

          1. This is an admiralty and maritime action within the meaning of Rule 9(h) of the

             Federal Rules of Civil Procedure and this Court has jurisdiction pursuant to 28

             U.S.C. §1333.

          2. Plaintiff WORLD FUEL SERVICES EUROPE, LTD. is a company organized

             under the laws of the United Kingdom with an address at 8th Fl. 62 Buckingham

             Gate, London SWIE 6AJ UK and a registered address of The Broadgate Tower, 20

             Primrose Street, London EC2A 2RS UK.

          3. Plaintiff is part of the World Fuel Services Marine Group of companies and is an

             indirectly and wholly owned subsidiary of World Fuel Services Corporation which

             is a Florida corporation traded publicly on the New York Stock Exchange under

             the ticker symbol “INT” (hereinafter referred to as “World Fuel Services” or
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 8



          “WFS”), based in this District at 9800 N.W. 41st Street, Suite 400, Miami, Florida

          33178.

       4. Plaintiff sells, brokers, and supplies fuel oil and lubricants to ocean going cargo

          vessels.

       5. Defendant MACOIL is a Liberian entity with a registered address of 80 Broad

          Street, Monrovia, Liberia and a principal office and place of business in Greece at

          103, Kallirrois Street, Athens 176 71, Greece.

       6. MACOIL’s business involves the purchasing of marine fuel oil cargoes and

          physical supply to vessels.

       7. Between August 2018 and September 2018, the parties entered into a series of

          contracts related to the sale of cargoes in the form of fuel and lubricants by the

          Plaintiff to the Defendant.

       8. Related to the cargo sales, the parties entered into a series of addendums that made

          the Plaintiff’s Terms and Conditions applicable to each contract at issue here. A

          true and correct copy of the WFS 2016 Marine Terms and Conditions are attached

          hereto as Exhibit “A”.

       9. As such, under section 18 the applicable terms and conditions, the Defendant is

          subject to the Court’s personal jurisdiction under Fla. Stat. § 48.193(9).

       10. Venue likewise under Section 18 the applicable terms and conditions lies in the

          Southern District of Florida.

       11. As such, this Court is the proper venue and the Court has subject matter jurisdiction

          over the issues and personal jurisdiction over the Defendant.

                           GENERAL ALLEGATIONS OF FACT
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 8



       12. From August and September of 2018, the parties entered into a series of three

          separate contracts with each other, as set forth herein, for the purchase and sale of

          marine bunker cargoes sold by the Plaintiff to the Defendant.

       13. The purchase and sale of the cargoes were evidenced by (1) sales confirmations

          between the parties, (2) a sales contract whereby the Plaintiff then purchased the

          cargoes from a third party AOT Trading AG, (3) Bills of Lading evidencing the

          consummation of the contract between the parties to this suit, (4) an Addendum to

          each contract setting forth the specific terms and conditions applicable to the

          transaction between the parties to this suit including the Plaintiff’s Terms and

          Conditions attached as Exhibit “A”, and (5) subsequent invoices issued by the

          Plaintiff to the Defendant with all information detailing the sale and schedule for

          payments required by the sales contract.

       14. Despite Plaintiff causing the supply of contractually ordered cargoes sold to the

          Defendant as ordered and contracted by the Defendant and WFS’s issuance of

          invoices for each transaction to the Defendant, Defendant has failed to make

          payments for any of its contractual obligations.

       15. Defendant has never objected to the quantity or quality of any delivery.

                  COUNT I – BREACH OF MARITIME CONTRACT FOR
                            THE AUGUST 28, 2018 SUPPLY

       16. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-15 of this

          Complaint as if fully set forth herein.

       17. Upon confirmation order(s) dated on August 24, 2018, Defendant contracted to buy

          from the Plaintiff up to 10,000 Metric Tons of cargoes in the form of marine
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 8



          bunkers to be delivered in Malta between August 27-31, 2018, inclusive. A true

          and correct copy of the confirmation is attached hereto as Exhibit “B”.

       18. On August 27, 2018, Plaintiff entered into a contract with a third party, AOT

          Trading AG, to purchase the cargoes necessary to fulfill its contract with the

          Defendant. A true and correct copy of the third party agreement with AOT Trading

          AG is attached hereto as Exhibit “C”.

       19. On August 28, 2018, in accordance with the contract, Plaintiff caused the supply of

          contractually ordered cargoes to the Defendant’s appointed vessel, the “LS

          JACOBA” when it supplied in Malta 9,997.4390 MTN of 380CST / RMG380

          MAX 3.5%S(10). A true and correct copy of the Bills of Lading for the supply are

          attached hereto as Exhibit “D”.

       20. On August 30, 2018, the parties entered into an Addendum to this specific

          agreement for the purchase and sale of the cargo, setting forth additional terms

          applicable to the transaction. A true and correct copy of this Addendum is attached.

          hereto as Exhibit “E”.

       21. As per the contract, the correct price for the cargo was calculated at 426.25 per

          MTN.

       22. An invoice bearing number 227498-32501 was issued on September 18, 2018 by

          the Plaintiff to the contractual debtors, the Vessel, “LS Jacoba”, and/or her

          owners/operators, Defendant Macoil International S.A., for the contracted amount

          owed of USD 4,261,408.37. A true and correct copy of the Invoice is attached

          hereto as Exhibit “F”.
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 8



       23. Payment on the invoice was due from the Defendant on September 27, 2018 and to

          date, remains unpaid.

       24. As of October 15, 2019, for this August 28, 2018 delivery, Defendant owes

          $5,547,653.19, made up of $4,261,408.37 in principal, $1,073,174.40 in interest,

          and $213,070.42 in contractual fees. A true and correct copy of the Composite

          Statement of Account as of October 15, 2019 is attached hereto as Exhibit “G”.

                     COUNT II – BREACH OF MARITIME CONTRACT
                        FOR THE SEPTEMBER 11, 2018 SUPPLY

       25. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-15 of this

          Complaint as if fully set forth herein.

       26. Upon confirmation order(s) dated on September 7, 2018, Defendant contracted to

          buy from the Plaintiff up to 6,000 Metric Tons of cargoes in the form of marine

          bunkers to be delivered in Malta between September 8-11, 2018, inclusive. A true

          and correct copy of the confirmation is attached hereto as Exhibit “H”.

       27. On September 7, 2018, Plaintiff entered into a contract with a third party, AOT

          Trading AG, to purchase the cargoes necessary to fulfill its contract with the

          Defendant. A true and correct copy of the third party agreement with AOT Trading

          AG is attached hereto as Exhibit “I”.

       28. On September 11, 2018, in accordance with the contract, Plaintiff caused the supply

          of contractually ordered cargoes to the Defendant’s appointed vessel, the “LS

          JACOBA” when it supplied in Malta 5,998.6450 MTN of 380CST / RMG380

          MAX 3.5%S(10). A true and correct copy of the Bills of Lading for the supply are

          attached hereto as Exhibit “J”.
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 8



       29. On September 13, 2018, the parties entered into an Addendum to this specific

          agreement for the purchase and sale of the cargo, setting forth additional terms

          applicable to the transaction. A true and correct copy of this Addendum is attached

          hereto as Exhibit “K”.

       30. As per the parties’ contract, the correct price for the cargo was calculated at 432.75

          per MTN.

       31. An invoice bearing number 227892-32501 was issued on September 27, 2018 by

          the Plaintiff to the contractual debtors, the Vessel, “LS Jacoba”, and/or her

          owners/operators, Defendant Macoil International S.A., for the contracted amount

          owed of USD 2,595,913.62. A true and correct copy of the Invoice is attached

          hereto as Exhibit “L”.

       32. Payment on the invoice was due from the Defendant on October 11, 2018 and to

          date, remains unpaid.

       33. As of October 15, 2019, for this September 11, 2018 delivery, Defendant owes

          $3,387,048.52, made up of $2,595,913.62 in principal, $629,846.88 in interest, and

          $161,288.02 in contractual fees.       A true and correct copy of the Composite

          Statement of Account as of October 15, 2019 is attached hereto as Exhibit “G”.

                    COUNT III – BREACH OF MARITIME CONTRACT FOR
                        THE SEPTEMBER 14, 2018 TRANSACTION

       34. Plaintiff hereby incorporates and therefore re-alleges Paragraphs 1-15 of this

          Complaint as if fully set forth herein.

       35. Upon confirmation order(s) dated on or about September 13, 2018, Defendant

          contracted to buy from the Plaintiff up to 5,000 Metric Tons of cargoes in the form

          of marine bunkers to be delivered in Malta between September 12-14, 2018,
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 8



          inclusive. A true and correct copy of the confirmation is attached hereto as Exhibit

          “M”.

       36. On or about September 12, 2018, Plaintiff entered into a contract with a third party,

          AOT Trading AG, to purchase the cargoes necessary to fulfill its contract with the

          Defendant. A true and correct copy of the third party agreement with AOT Trading

          AG is attached hereto as Exhibit “N”.

       37. On September 14, 2018, in accordance with the contract, Plaintiff caused the supply

          of contractually ordered cargoes to the Defendant’s appointed vessel, the “LS

          JACOBA” when it supplied in Malta 5,000.00 MTN of 380CST / RMG380 MAX

          3.5%S(10). A true and correct copy of the Bill of Lading for the supply is attached

          hereto as Exhibit “O”.

       38. On September 18, 2018, the parties entered into an Addendum to this specific

          agreement for the purchase and sale of the cargo, setting forth additional terms

          applicable to the transaction. A true and correct copy of this Addendum is attached

          hereto as Exhibit “P”.

       39. As per the parties’ contract, the correct price for the cargo was calculated at 432.75

          per MTN.

       40. An invoice bearing number 227897-32501 was issued on September 27, 2018 by

          the Plaintiff to the contractual debtors, the Vessel, “LS Jacoba”, and/or her

          owners/operators, Defendant Macoil International S.A., for the contracted amount

          owed of USD 2,163,750.00. A true and correct copy of the Invoice is attached

          hereto as Exhibit “Q”.
Case 1:19-cv-24253-MGC Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 8



       41. Payment on the invoice was due from the Defendant on October 14, 2018 and to

           date, remains unpaid.

       42. As of October 15, 2019, for this September 14, 2018 delivery, Defendant owes

           $2,818,696.38, made up of $2,163,750.00 in principal, $520,722.74 in interest, and

           $134,223.64 in contractual fees. A true and correct copy of the Composite

           Statement of Account as of October 15, 2019 is attached hereto as Exhibit “G”.

           WHEREFORE, in accordance with the contracts at issue, Plaintiffs respectfully

    request the Court to enter Final Judgment in their favor against the Defendant for Plaintiffs’

    damages, in the amount of $11,753,398.09 as of October 15, 2019, for which additional

    interest, contractual fees, attorneys’ fees, and costs have accrued or will continue to accrue.

    Dated: October 15, 2019                                Respectfully submitted,
                                                           WAGNER LEGAL
                                                           Attorney for Plaintiff
                                                           3050 Biscayne Blvd., #904
                                                           Miami, FL 33137
                                                           Telephone: (305) 768-9247
                                                           Facsimile: (305) 306-8598
                                                           By: /s/ Scott A. Wagner
                                                           Scott Wagner, Esq.
                                                           Florida Bar No. 10244
